Name: Commission Regulation (EEC) No 3828/89 of 20 December 1989 modifying Regulation (EEC) No 4208/88 fixing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 372/18 Official Journal of the European Communities 21 . 12. 89 COMMISSION REGULATION (EEC) No 3828/89 of 20 December 1989 modifying Regulation (EEC) No 4208/88 fixing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products HAS ADOPTED THIS REGULATION : Article 1 In the table in part A of the Annex to Regulation (EEC) No 4208/89 the figures for fresh or chilled hake of the genus Merluccius spp., falling within CN codes ex 0302 69 65 and ex 0304 10 99 are hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regulation (EEC) No 4208/88 (3), as amended by Regulation (EEC) No 3108/89 (4); Whereas Spain has made a request for an increase of 1 000 tonnes in the quota level for fresh or chilled hake of the genus Merluccius spp., for the 1989 fishing year ; whereas it is therefore necessary to modify the quota level in question as well as its quarterly instalments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery products, 'Annual quota of import Quarterly instalments 1 2 3 4 7 000 400 1 240 1 480 3 880 ' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Manuel MARfN Vice-President (  ) OJ No L 43, 20. 2 . 1986, p. 8 . (2) OJ No L 371 , 31 . 12. 1986, p. 9 . (3) OJ No L 370, 31 . 12 . 1988, p . 25 . 4 OJ No L 298 , 17 . 10 . 1989, p . 16 .